U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER: 0-51216 ANDAIN, INC. (Exact Name of Company as Specified in its Charter) Nevada 20-2066406 (State or Other Jurisdiction of Incorporation (I.R.S. Employer or Organization) Identification No.) 400 South Beverly Drive, Suite 312, Beverly Hills, California (Address of Principal Executive Offices) (Zip Code) Company’s telephone number:(310) 286-1777 (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Company has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x As of June 30, 2011, the Company had 18,386,667 shares of common stock issued and outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2011(UNAUDITED) AND DECEMBER 31, 2010 3 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2010, AND FOR THE PERIOD OF INCEPTION THROUGH JUNE 30, 2011 5 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDEDJUNE 30, 2, 2010, AND FOR THE PERIOD OF INCEPTION THROUGH JUNE 30, 2011 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 30 ITEM 4. (REMOVED AND RESERVED) 30 ITEM 5. OTHER INFORMATION 30 ITEM 6. EXHIBITS 30 SIGNATURE 30 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCAL STATEMENTS. ANDAIN, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, 2011 (Unaudited) December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property, plant and equipment Investment in equity-accounted investee Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Total current liabilities Long-term liabilities: Long-term debt Bank overdrafts Total liabilities Non-controlling interest ) ) 3 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (continued) June 30, 2011 (Unaudited) December 31, 2010 Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 authorized shares; no shares issued and outstanding Common stock, $0.001 par value, 500,000,000 shares authorized; 18,386,667 shares issued and outstanding at June 30, 2011 and 9,980,000 at December 31, 2010 Additional paid-in capital Share-based reserves Accumulated deficit during development stage ) ) Accumulated other comprehensive loss ) ) Total Andain stockholders’ deficit ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to consolidated financial statements 4 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Month Ended June 30, Period of Inception (July 23, 2004) through June 30, Revenue: Government grants $ $ Consulting income Total revenue Operating expenses: Depreciation ) General and administrative ) Impairment of goodwill - - - ) Research and development ) - ) ) Total operating expenses ) Loss from operations: ) Interest income - Interest expense ) ) ) Share of loss of equity-accounted investee ) ) ) 5 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (continued) Three Months Ended June 30, Six Month Ended June 30, Period of Inception (July 23, 2004) through June 30, Net loss ) Add: Net loss/(profit) attributable to the non-controlling interest ) Net loss and deficit accumulated during development stage attributable to Andain $ ) $ ) $ ) $ ) $ ) Loss per share - basic: Net loss attributable to Andain $ ) $ ) $ ) $ ) Weighted average common shares outstanding Loss per share – diluted: Net loss attributable to Andain $ ) $ ) $ ) $ ) Weighted average common shares outstanding See accompanying notes to consolidated financial statements 6 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Period of Inception (July 23, 2004) through June 30, Operating Activities Net loss attributable to Andain, Inc. $ ) $ ) $ ) Income charges (credits) not effecting cash: Depreciation Amortized goodwill Minority interest ) Shares issued for professional services Non-cash compensation expense Equity-settled share-based payments Loss from equity-accounted investee Effect of movements in foreign exchange rateson non-cash items ) ) Changes in operating assets and liabilities: Accounts payable ) Accounts receivable ) ) ) Accrued compensation Accrued expenses - stockholder Accrued consulting fees - stockholder Net cash provided by (used in) operating activities ) Investing Activities Purchase of equipment ) ) ) Acquisition of subsidiary ) Acquisition of interest in equity-accounted investee ) Net cash used in investing activities ) ) ) Financing Activities Proceeds from increase in bank overdrafts ) Proceeds from stock issued for cash 7 ANDAIN, INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (continued) Six Months Ended June 30, Period of Inception (July 23, 2004) through June 30, Proceeds from other loans Loan from majority stockholder ) ) Loan from equity-accounted investee ) Loans from key management personnel ) ) ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Effects of exchange rate changes on the balance of cash held in foreign currencies ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ $ Supplementary schedule of cash flow activities: Non-cash investing and financing activities: Issuance of common stock for payment of consulting fees $ $ $ Issuance of common stock forpurchase of intellectual property $ $ $ Issuance of common stock forpurchase of subsidiary $ $ $ Issuance of common stock for paymentof management and consulting fees $ $ $ Non-cash compensation expense $ $ $ See accompanying notes to consolidated financial statements 8 ANDAIN, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – GENERAL INFORMATION Andain Inc. (“Company”) was established in 2004 in the State of Nevada, U.S.A.Since commencing operations in 2006, the Company has been engaged, both independently and through its consolidated entities (collectively, the “Group”), in the development of medical technology, from early stage development to advanced clinical trials, for a wide range of medical needs. NOTE 2 – BASIS OF PRESENTATION The financial information included herein for the three and six month periods ended June 30, 2011 and 2010 is unaudited; however, such information reflects all adjustments consisting only of normal recurring adjustments, which are, in the opinion of management, necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods. The financial information as of December 31, 2010 is derived from the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s 2010 Annual Report on Form 10-K. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. The financial statements have been prepared under the historical cost basis. The principal accounting policies are set out below, these policies have been consistently applied to all the years presented, unless otherwise stated. In June 2009, the Financial Accounting Standards Board’s (“FASB”) Accounting Standards Codification (“ASC”) became the single source of authoritative accounting principles recognized by the FASB to be applied by non-governmental entities in the preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”).The ASC did not create any new GAAP standards but incorporated existing accounting and reporting standards into a topical structure with a new referencing system to identify authoritative accounting standards, replaced the prior references. Going Concern. The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has not established any source of revenue to cover its operating costs.The Company will engage in very limited activities without incurring any liabilities that must be satisfied in cash until a source of funding is secured.The Company will offer non-cash consideration as a means of financing its operations.If the Company is unable to obtain revenue producing contracts or financing or if the revenue or financing it does obtain is insufficient to cover any operating losses it may incur, it may substantially curtail or terminate its operations or seek other business opportunities, through business alliances, acquisitions or other arrangements that may dilute the interests of existing stockholders. 9 Consolidation Principles. The consolidated financial statements of the Company include the accounts of the Company, a Nevada corporation, and all entities in which a direct or indirect controlling interest exists through voting rights or qualifying variable interests.All intercompany balances and transactions have been eliminated in the consolidated financial statements. The Company commenced operations in 2004 for the purpose of developing, manufacturing and distributing drug delivery systems. Since its formation, the Company has been engaged principally in organizational, financing, research and development and marketing activities. The Company has not made a public issue of its stock. Foreign Currencies. The consolidated financial statements are presented in U.S. Dollars, which is the Company’s functional currency and presentation currency.The financial statements of entities that use a functional currency other than the U.S. Dollar, are translated into U.S. Dollars. Assets and liabilities are translated using the exchange rate on the respective balance sheet dates. Items in the income statement and cash flow statement are translated into U.S. Dollars using the average rates of exchange for the periods involved. The resulting translation adjustments are recorded as a separate component of other comprehensive income/(loss) within stockholders’ equity. The functional currency of foreign entities is generally the local currency unless the primary economic environment requires the use of another currency.Gains or losses arising from the translation or settlement of foreign-currency-denominated monetary assets and liabilities into the functional currency are recognized in the income in the period in which they arise. However, currency differences on intercompany loans that have the nature of a permanent investment are accounted for as translation differences as a separate component of other comprehensive income/(loss) within stockholders’ equity. Use of Estimates. The preparation of financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, the Company evaluates these estimates, including those related to revenue recognition and concentration of credit risk.The Company bases its estimates on historical experience and on various other assumptions that is believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. 10 Share-Based Payments. OnJanuary 1,2006, the Company adopted ASC 718, “Stock Compensation,” using the modified prospective method.ASC 718 requires the measurement and recognition of compensation expense for all share-based payment awards granted to its employees and directors, including employee stock options, restricted stock and stock purchases based on the estimated fair value of the award on the grant date. Upon the adoption of ASC 718, the Company maintained its method of valuation for stock option awards using the Black-Scholes valuation model, which has historically been used for the purpose of providing pro-forma financial disclosures in accordance with ASC 718. The use of the Black-Scholes valuation model to estimate the fair value of stock option awards requires the Company to make judgments and assumptions regarding the risk-free interest rate, expected dividend yield, expected term and expected volatility over the expected term of the award.The assumptions used in calculating the fair value of share-based payment awards represent management’s best estimates, but these estimates involve inherent uncertainties and the actual amount of expense could be materially different in the future. Compensation expense is only recognized on awards that ultimately vest. Cash Equivalents and Cash Equivalents. Cash and cash equivalents include all cash balances and short-term highly liquid investments with an original maturity of three months or less that are readily convertible to cash. They are stated at face value, which approximates their fair value. Accounts Receivable. Accounts receivables are stated at the amount that management of the Company expects to collect from outstanding balances. Management provides for probable uncollectible amounts through an allowance for doubtful accounts. Additions to the allowance for doubtful accounts are based on management’s judgment, considering historical write-offs, collections and current credit conditions.Balances which remain outstanding after management has used reasonable collection efforts are written off through a charge to the allowance for doubtful accounts and a credit to the applicable accounts receivable.Payments received subsequent to the time that an account is written off are considered bad debt recoveries.As of June 30, 2011, the Company has experienced no bad debt write offs from operations. Property, Plant and Equipment. Property and equipment are stated at cost. Expenditures for repairs and maintenance are expensed as incurred. Expenditures that increase the useful life or value are capitalized. For financial statement purposes, depreciation expense on property and equipment is computed on the straight-line method using the following lives: Motor vehicles 5 years Furniture 15 years Computer equipment 3 years 11 Impairment of Long-Lived Assets. The Company evaluates its long-lived assets and certain identified intangible assets for impairment in accordance with ASC 360, “Property, Plant and Equipment.”Long-lived assets, such as property, plant and equipment and purchased intangibles, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated undiscounted future cash flows, an impairment charge is recognized for the amount by which the carrying amount of the asset exceeds the fair value of the asset, generally determined by reference to the discounted future cash flows. Assets held for sale that meet certain criteria are measured at the lower of their carrying amount or fair value less cost to sell. Investments in Equity-Accounted Investees. Investment in companies in which the Company does not have the ability to directly or indirectly control the financial and operating decisions, but does possess the ability to exercise significant influence are accounted for using the equity method.In the absence of demonstrable proof of significant influence, it is presumed to exist if at least 20% of the voting stock is owned.The Company’s share of net income of these companies is included in the results relating to equity-accounted investees in the consolidated statements of income.When the Company’s share of losses exceed the carrying amount of an investment accounted for by the equity method, the Company’s carrying amount of that investment is reduced to zero and recognition of further losses is discontinued unless the Company has guaranteed obligations of the investee or is otherwise committed to provide further financial support to the investee. Revenue Recognition. The Company recognizes revenue when all four recognition criteria have been met: persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, seller’s price to buyer is fixed or determinable and collectability is reasonably assured. Government Grants. Government grants are recognized in profit and loss on a systematic basis over the periods in which the Group recognizes as expenses the related costs for which the grants are intended to compensate. Government grants that are receivable as compensation for expenses or losses already incurred or for the purpose of giving immediate financial support to the Group with no future costs are recognized in profit and loss in the period in which they become receivable. 12 Income Taxes. Income taxes are accounted for in accordance with ASC Topic 740, “Income Taxes.” Under the asset and liability method, deferred tax assets and liabilities are recognized for the future consequences of differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases (temporary differences). Deferred tax assets and liabilities are measured using tax rates expected to apply to taxable income in the years in which those temporary differences are recovered or settled.Valuation allowances for deferred tax assets are established when it is more likely than not that some portion or all of the deferred tax assets will not be realized. Earnings Per Share. The Company presents basic and diluted earnings per share (EPS) data for its common shares. Basic EPS is calculated by dividing the profit or loss attributable to common shareholders of the Company by the weighted average number of common shares outstanding during the period. Diluted EPS is determined by adjusting the profit or loss attributable to common shareholders and the weighted average number of common shares outstanding for the effects of all potential dilutive common shares, which comprise options granted to employees. Cash Flow Statement. Cash flow statements have been prepared using the indirect method. Cash flows in foreign currencies have been translated into U.S. dollars using the average exchange rate for the periods. NOTE 3 – ACCOUNTS RECEIVABLE June 30, 2011 December 31, 2010 (Unaudited) Trade accounts receivable $ $ Advances to suppliers Institutions Other accounts receivable from the Office of the Chief Scientist (“OCS”) $ $ NOTE 4 – PROPERTY, PLANT AND EQUIPMENT Computers Furniture Vehicles Total Balance as of December 31, 2010 $ Capital expenditure Depreciation ) Effect of foreign currency exchange differences Balance as of June 30, 2011 (unaudited) $ 13 NOTE 5 – INVESTMENT IN EQUITY-ACCOUNTED INVESTEE Investments in Gaia Med Ltd. (“Equity-Accounted Investee”) consists of the following: Investment in Equity-Accounted Investee at December 31, 2010 $ Acquisitions Share in losses ) Foreign currency exchange differences Investment in Equity-Accounted Investee at June 30, 2011 (unaudited) $ June 30, 2011 December 31, 2010 Ownership Ownership Equity-Accounted Investee 38
